DETAILED ACTION
	This is the first Office action on the merits of Application No. 17/606,641.  The preliminary amendment filed on October 26, 2021 has been entered. Claims 1-11 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 26, 2021 has been considered by the examiner.

Allowable Subject Matter
Claims 1-11 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
WO 2019/026794 A1 is the closest prior art and discloses a reverse-input blocking clutch 1 comprising a pressed member 4 having a pressed surface 10, an input member 2 having an input-side engaging portion 7, an output member 3 having an output-side engaging portion 9, and an engaging element having a main engaging element body 5. However, the reverse input shutoff clutch disclosed in 
WO 2019/026794 A1 does not include the link member and elastic body as specified in presently pending independent claim 1, in particular “an elastic body arranged between the main engaging element body and the link member, and applying an elastic force to the link member in a direction toward the pressed surface in the first direction” and “the link member having a first end portion pivotally linked to the pivot-supporting portion, and a second end portion pivotally linked to the input-side engaging portion; the second end portion having an input-side engaged portion into which the input-side engaging portion can be loosely inserted, and in a neutral state in which rotational torque is not inputted to either the input member or the output member, an inner surface of the input-side engaged portion being pressed against an outer surface of the input-side engaging portion by elastic force of the elastic body”. None of the other prior art discloses a reverse input shutoff clutch including the specified link member and elastic body, and there does not appear to be any rationale for combining the teachings of the prior art in such a way as to arrive at the presently claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 11,300,166 discloses a similar reverse input blocking clutch including the link members 31. Even if the ‘166 patent was available as prior art it lacks the elastic members as specified in presently pending claim 1. 
US 1,617,745 A (Cousinard), US 2,359,010 A (Smith), US 3,024,884 A (Sieber), US 3,335,831 A (Kalns) and US 5,007,511 A (Ostrander) disclose devices which permit torque to be transmitted from an input side to an output side in either rotational direction, but prevent torque transmission from the output side to the input side. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M. LORENCE whose telephone number is 571-272-7094. The examiner can normally be reached Tuesday-Thursday from 11:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W. Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD M LORENCE/Primary Examiner, Art Unit 3656